 


109 HCON 119 IH: Expressing the sense of Congress that Arthur Schomburg should be recognized for his leadership and contributions in documenting, recording, and researching the historical contributions to society of peoples of African descent and for his efforts to combat racial and ethnic discrimination in the United States.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 119 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Arthur Schomburg should be recognized for his leadership and contributions in documenting, recording, and researching the historical contributions to society of peoples of African descent and for his efforts to combat racial and ethnic discrimination in the United States. 

Whereas Arthur Schomburg was born in Puerto Rico on January 24, 1874, and immigrated to New York City in 1891;
Whereas Arthur Schomburg first developed his thirst for knowledge about peoples of African descent through his participation in a history club;
Whereas during the early 20th century, Arthur Schomburg participated in the civil rights movements of immigrant Cubans and Puerto Ricans living in New York City;
Whereas Arthur Schomburg was a mason before he began to write about African world history and to collect written works focusing on the African Diaspora;
Whereas Arthur Schomburg was a collector of letters, manuscripts, prints, playbills, and paintings relating to African world history and the African Diaspora, and was particularly proud of his collection of almanacs produced by Benjamin Banneker;
Whereas Arthur Schomburg was keenly interested in the history of the Caribbean Basin and Latin America and its peoples and heroic figures;
Whereas Arthur Schomburg, who frequently loaned objects from his personal library to the 135th Street Branch of the New York Public Library, saw his collection become the cornerstone of the Division of Negro Literature, History, and Prints of the New York Public Library;
Whereas in 1926 Arthur Schomburg sold his collection, which numbered 10,000 items, to the New York Public Library with the financial help of the Carnegie Corporation; and
Whereas Arthur Schomburg was deeply involved in the cultural movement known as the Harlem Renaissance and was driven to combat racial prejudice by providing the proof of the extraordinary contributions of peoples of African descent: Now, therefore, be it 
 
That it is the sense of Congress that Arthur Schomburg should be recognized both for his leadership and contributions in documenting, recording, and researching the historical contributions to society of peoples of African descent and for his efforts to combat racial and ethnic discrimination in the United States. 
 
